DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the examiner’s opinion the independent claims 1, 10 and 15 recite a mental process. Specifically in regards to claim 1 and 15 of, the steps of “determine a triggering condition that, if satisfied, results in the triggering of a secondary event, the determination being based on a quantity of tracked elements…” and “a second different quantity of tracked elements is associated with a second, different triggering condition…”, “determine a game outcome, and “responsive to the determined game outcome satisfying the determined triggering condition, trigger the secondary event” and in regards to claim 10 of “ responsive to a maintained quantity of tracked elements being within a first range…employ a first triggering condition…” and “responsive to the maintained quantity of tracked elements being within a second range…employ a second, different triggering condition…”  represent a mental process which constitute rules for playing a game whereby a secondary aspect of a game is triggered upon a modifiable condition occurring in a game. This process could be performed in the mind of a human, for example playing a card game who was tracking some element, such as amount wagered or wager size and mentally noted a change in the secondary trigger as a result. This judicial exception is not integrated into a practical application because the recitation of generic 
Further dependent claims 2-7, 11-14, and 16-20 simply represent additional abstract elements of the mental game rules.
Dependent claims 8-9 represents recitation of additional elements in an ancillary manner which simply generally link the abstract idea to a particular technological environment of field of use such as a casino environment or wireless mobile devices.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because recitation of a processor, memory with instructions, a display, or a generically claimed mobile device represent r. Further, receiving or transmitting data over a network as required by claim 9 has been held by the courts to represent routine and conventional computer functionality (See buySafe, Inc. v. Google, Inc.). Further, with regard to Claim 8, a physical item acceptor for establishing a credit balance which can be payed out via an input represent routine, conventional, and generic computer functionality well-known in the gaming arts (See Slomiany et al., US 2008/0254854). Even when considered as a combination, the additional elements amount to little more than instructions to implement the abstract idea on a general purpose computer system with a routine and conventional physical item acceptor for accepting a credit balance as is well known in the art. As such, these 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caputo et al., US 2014/0087855, in view of Englman et al., US 2010/0190543, and Allen et al., US 2013/0095914.

In Reference to Claims 1 and 15
	Caputo et al. teaches a gaming system and method of operating a gaming system which includes a processor; and a memory device which stores a plurality of instructions, which when executed by the processor (Fig. 6B and Par. 97), cause the processor to prior to a play of a game, determine a triggering condition that if satisfied, results in a triggering of a game (Par. 53 which teaches “winning symbol combinations” in the game. See for example entries 22-34 of Par. 53 which teach various features the game can have related to the winning symbol combinations, and Fig. 2 and Par. 53 entry 4 which teaches adding access to bonus games at point thresholds), the determination being based on a quantity of tracked elements (Fig. 1-5 and Par. 22, 47, 
	However, although Caputo et al. teaches that the winning symbol combinations can be modified (Par. 53), teaches secondary events triggered by winning symbol combinations (Par. 129-130) and also teaches modifying game features related to secondary or bonus games (Par. 53) Caputo et al. does not explicitly teach where modifying the winning symbol combination is modifying a triggering condition that if satisfied, results in the triggering of the same secondary event, or where the display of 
	Englman et al. teaches a gaming machine where in the game the gaming machine modified triggering condition that if satisfied, results in the triggering of the same secondary event (Par. 77 which teaches changing the symbol combination required to trigger a bonus by requiring one fewer symbol in the combination).
	It would be desirable to modify the system and method of Caputo et al. to include modifying the secondary triggering event as taught by Englman et al. in order to allow the system of Caputo et al. to increase the payback percentage of the machine in a way that increases the enjoyment and excitement of the user by allowing them to participant more frequently in exciting bonus events via the more easily obtainable bonus triggering combination.
	Allen et al. teaches a system where prior to a game players can earn modifications to casino games and where the system reveals to the player how the casino games will be modified (Par. 12).
	It would be desirable to modify the system and method of Caputo et al. and Englman et al. to include display of the modification taught by Allen et al. along with the display of point thresholds explicitly disclosed in Caputo et al. in order to better encourage additional wagering activity by revealing to players the game bonuses, such as an improved triggering combination, they can earn at the point thresholds. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and method of Caputo et al. to include modifying the secondary triggering event as taught by Englman et al., and to 

In Reference to Claims 2 and 16
Caputo et al. as modified by Englman et al. and Allen et al. teaches where the first triggering condition that, if satisfied, results in triggering the secondary event comprises a first symbol combination comprising a first quantity of a designated symbol and the second triggering condition that, if satisfied, results in triggering the secondary event comprises a second, different symbol combination comprising a second, different quantity of the designated symbol (Englman et al. Par. 77).

In Reference to Claims 3 and 17
Caputo et al. as modified by Englman et al. and Allen et al. teaches wherein the first triggering condition is associated with a first probability of being satisfied for the play of the game and the second triggering condition is associated with a second, different probability of being satisfied for the play of the game (Par. 53 which teaches various modifications to the game and in particular winning symbol combinations including the “probability of occurring of at least one symbol combination” and Englman et al. Par. 77 which teaches modifying the bonus feature triggering combination by requiring one fewer symbol thus making it easier to achieve the combination).

In Reference to Claim 4


In Reference to Claim 6 and 19
Caputo et al. teaches wherein when executed by the processor responsive to a tracked element occurring in association with the play of the game, the instructions cause the processor to increase the quantity of tracked elements (Fig. 1).

In Reference to Claim 7 and 20
Caputo et al. as modified by Englman et al. and Allen et al. teaches where when executed by the processor, the instructions cause the processor to determine if the increased quantity of tracked elements is associated with a modification of the determined triggering condition associated with the secondary event (Caputo et al. Fig. 1 which teaches determining if the increased quantity triggers a game feature change. Fig. 2-5 and Par. 53 and Englman et al. Par. 77 which teaches modification of the determined triggering condition associated with the secondary event as described above).

In Reference to Claim 8
Caputo et al. teaches further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout 

In Reference to Claim 9
Caputo et al. teaches where the display device comprises part of a mobile device in communication with the processor via a wireless network (Par. 37-38, 68, 85 which teaches where the electronic gaming machine can be a mobile device. Par. 95 which teaches a wireless network connection for play of the game and Par. 90 which teaches a “thin client” implementation where a remote client such as a mobile device, communicates with a processor which implements the game).

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Caputo et al., US 2014/0087855, in view of Englman et al., US 2010/0190543

In Reference to Claim 10
Caputo et al. teaches a gaming system comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor (Fig. 6B and Par. 97), cause the processor to responsive to a maintained quantity of tracked elements being within a first range of quantities of tracked elements, for a play of a game, employ a first triggering condition that, if satisfied, results in a triggering of a secondary event, the first triggering condition having a first probability of being satisfied based on a first event displayed during the play of the game (Fig. 1-5 and Par. 22, 47, 49, and 50 which teaches tracking accumulated points in various ranges and making 
 	However, although Caputo et al. teaches that the winning symbol combinations can be modified including increasing their probability (Par. 53), teaches secondary events triggered by winning symbol combinations (Par. 129-130) and also teaches modifying game features related to secondary or bonus games (Par. 53) Caputo et al. does not explicitly teach where modifying the winning symbol combination is modifying a triggering condition that, if satisfied, results in the triggering of the same secondary event based on a second, different event displayed during the play of the game.

	It would be desirable to modify the system and method of Caputo et al. to include modifying the secondary triggering event as taught by Englman et al. in order to allow the system of Caputo et al. to increase the payback percentage of the machine in a way that increases the enjoyment and excitement of the user by allowing them to participant more frequently in exciting bonus events via the more easily obtainable bonus triggering combination.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and method of Caputo et al. to include modifying the secondary triggering event as taught by Englman et al.

In Reference to Claim 11
Caputo et al. teaches wherein when executed by the processor responsive to a tracked element occurring in association with the play of the game, the instructions cause the processor to increase the quantity of tracked elements (Fig. 1).

In Reference to Claims 12
Caputo et al. as modified by Englman et al. teaches where the first triggering condition that, if satisfied, results in triggering the secondary event comprises a first 

In Reference to Claim 14
Caputo et al. teaches herein when executed by the processor responsive to the maintained quantity of tracked elements being within a third range of quantities of tracked elements, for the play of the game, the instructions cause the processor to employ a third, different triggering condition that, if satisfied, results in the triggering of the secondary event, wherein the third range of quantities of tracked elements does not overlap the second range of quantities of tracked elements, and the third, different triggering condition has a third probability of being satisfied based on a third, different event displayed during the play of the game (Caputo et al. and Englman et al. which teach triggering conditions for the secondary event with differing probabilities as described above and Caputo et al. Fig. 1-5 and Par. 50 which teaches that any number of thresholds and accompanying game feature changes, include a third level, may be provided).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Caputo et al., US 2014/0087855, Englman et al., US 2010/0190543, further in view of Rucker, US 2016/0078711.

In Reference to Claim 13
Caputo et al. and Englman et al. teach wherein the second range of quantities of tracked elements is greater than the first range of quantities of tracked elements (Fig. 2-5) and teaches where the second probability is different from the first probability in order to increase the payback percentage of the gaming machine (Par. 53) and teaches changing a winning symbol combination by reducing a number of symbols required (Englman et al. Par. 77). However, they do not explicitly teach where the second probability is greater than the first probability.
Rucker teaches a gaming machine where a symbol combination has the number of symbols reduced and where the second combination explicitly has a greater probability (Par. 17).
It would be desirable to modify the system of Caputo et al. and Englman et al. to increase the probability of the modified winning symbol combination as taught by Rucker in order to increase the payback percentage of the gaming machine via the increased likelihood of the winning combination.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Caputo et al. and Englman et al. to increase the probability of the modified winning symbol combination as taught by Rucker.

Response to Arguments
Applicant's arguments filed 07/31/2021 have been fully considered. Regarding arguments directed toward Marston and Fujisawa, in light of applicant’s amendments to the claims, applicant’s arguments are persuasive and rejection of claims 1, 5, 15, and 18 under Marston et al., and Fujisawa et al. are withdrawn.
Regarding arguments directed towards rejection under 35 U.S.C. 101, they are not persuasive. Applicant argues that recitation of generic computer hardware such as a processor or memory to perform the mental process either prevents the claim from being a mental process or alternatively integrates then into a practical application. Examiner disagrees. Simply reciting the use of generic computer hardware as a tool such as for display does not preclude the recitation of a mental process, nor is it sufficient to be integration into a practical application on its own. As claimed this is straightforwardly an implementation of game rules using a computer as a tool.
Further, the discussion of advantages and improvements implemented in the claimed invention appear to lie entirely within the operation of the abstract mental process. Specifically the tracking of accumulated elements and then changing of triggering conditions on the basis of the number of those elements. Thus they cannot themselves represent an “improvement to technology” which integrates the abstract idea into a practical application. Simple high-level generic display of these abstract triggering conditions is not considered an improvement to technology in this manner but simply reciting use of the computer as a tool. As such, rejection under 35 U.S.C. 101 of claims 1-20 is considered proper.
Regarding arguments against the combination of Caputo and Englman, new grounds of rejection have been provided to better address the new scope of the amended claims. Specifically Caputo itself teaches where determinations are made prior to a play of a game as described above such as in the table of modifications based on point thresholds seen in Fig. 2, and teaches where point thresholds can be displayed to the player in response to a specific player input to display the point thresholds in Par. 62 as cited above. Caputo et al. does not explicitly teach displaying the modifications, however, Allen et al. Par. 12 teaches displaying to the player game modifications earned based on point thresholds. 
With regard to arguments against Englman, Examiner notes that the rejection is being made over the combination over Caputo, Englman, and Allen and the timing of the triggering combination modification of Englman is not being relied upon. That Englman is modifying during the play of the game is not important as it is a secondary reference being relied upon for a specific type of game modification. Further, regarding applicant’s argument that Englman does not teach a modification of the triggering condition. Examiner disagrees. Despite applicant’s characterization of the change as just a “head start,” as explicitly noted in Englman the change functionally changes a three symbol combination into a two symbol combination. Examiner considers this to constitute a “second different triggering condition” as broadly claimed. Thus the examiner disagrees with applicant’s interpretation of the Englman reference, as such rejection under Caputo et al., and Englman et al. is considered proper.

Conclusion                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715